Citation Nr: 0323991	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  97-16 365	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Evaluation of peptic ulcer disease, currently rated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from June 1954 
to June 1956 and from November 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  

In March 1999 and April 2000, the Board Remanded the case to 
schedule a hearing.  In October 2000, a hearing was held 
before Mark W. Greenstreet, who is the Veterans Law Judge 
making this decision and who was designated by the Chairman 
to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) 
(West 2002).  

The case was previously before the Board in March 2001, when 
the Board restored the 40 percent rating for myositis 
ossificans of the right hip.  The increased rating issues 
were Remanded for further development and compliance with the 
Veterans Claims Assistance Act of 2000 (herein "VCAA").  
The requested development for myositis ossificans of the 
right hip was completed.  In May 2003, the Board denied the 
appeal for a higher evaluation for myositis ossificans of the 
right hip.  

In May 2003, the Board informed the veteran that it was 
undertaking additional development on the issue of evaluation 
of peptic ulcer disease pursuant to authority granted by 38 
C.F.R. § 19.9(a)(2) (2002).  Because of changes in the case 
law, no development was done by the Board.  


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  VA promulgated several regulations to 
implement the new law.  

Recently, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2), and (a)(2)(ii).  See Disabled American Veterans 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  These provisions allowed the Board 
to develop evidence and take action to correct a missing or 
defective VCAA duty to notify letter as required by 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b)(1).  As a result of the 
Federal Circuit decision, the Board no longer has authority 
to decide a claim based on evidence developed by the Board.  
The result is that development must be done on the RO level.  

In this case, low values on blood tests raise the possibility 
that the service-connected peptic ulcer disease may have 
manifestations which warrant a higher evaluation.  

While the Board regrets the further delay, because of the 
Federal Circuit decision in Disabled American Veterans v. 
Secretary of Veterans Affairs, supra, a remand in this case 
is required.  Accordingly, this case is REMANDED to the RO 
for the following:
1.  The RO should schedule the veteran 
for a gastroenterology examination, with 
blood tests, to determine the extent of 
the service connected peptic ulcer 
disease.  The claims folder should be 
made available to the examiner for 
review.  Any additional tests and studies 
which the examiner deems necessary to 
respond to the Board's questions or to 
fully evaluate the disability, should be 
done.  The examiner should express an 
opinion on the following:  
?	In view of the low hemoglobin and 
low hematocrit on the October 1996 
blood tests, the results of any 
tests following the December 2001 
examination, and current blood 
tests, does the veteran have anemia?  
What is the veteran's weight?
?	What impairment of health does the 
veteran have as the result of his 
service connected peptic ulcer 
disease?
?	Does the veteran have continuous 
moderate manifestations of peptic 
ulcer disease?  
?	Does he have incapacitating episodes 
of peptic ulcer disease, if so how 
frequent are they and how long do 
they last?  

2.  The RO should obtain the veteran's 
medical records from the VA Medical 
Center in Birmingham, Alabama for any 
treatment for peptic ulcer disease during 
the period of October 2001 to present.  
Please obtain following types of records: 
Notes and laboratory findings, 
particularly blood tests.  

3.  Thereafter, the RO should 
readjudicate this claim in light of the 
evidence added to the record since the 
last supplemental statement of the case 
(SSOC).  If any benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




